DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on May 26, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification



The substitute specification filed 5/26/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Adding the paragraphs 193-194 to describe support for new drawing (figure 16) will create new matter.  MPEP 201.07  states “A continuation application is an application for the invention(s) disclosed in a prior- filed copending nonprovisional application, international application designating the United States, or international design application designating the United States. The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.”  Thus, the new drawing (figure 16)  and specification (paragraphs 193-194) will add subject matter not included parent application.
Drawings
The drawings were received on 5/26/2021.  These drawings are not entered since the drawing will add subject matter not included in the parent application. 
The examiner has withdrawn the objection of drawings (37 CFR 1.83(a)) cited in non-final office action filed on 2/26/2021. 
 

Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Specification and Drawing objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





8/5/2021
/MARCUS SMITH/Primary Examiner, Art Unit 2419